DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1 – 16 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 – 9 and 11 – 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2, the claim recites the limitation “the blade” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 3, the claim recites the limitation “the blade” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 is also rejected for depending on claim 3.
Regarding Claim 5, the claim recites the limitation “said blade” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 is also rejected for depending on claim 5.
Regarding Claim 6, the claim recites the limitation “the blade” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 7, the claim recites the limitation “the blade” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 8, the claim recites the limitation “said blade” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 11, the claim recites the limitation “the blade” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claims 12 – 16 are also rejected for depending on claim 11.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 5 – 10 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Morita et al. (US 5,573,442; hereinafter Morita).
Regarding Claim 1, Morita discloses a sharpening system (Fig. 6, apparatus for polishing the blade) 

    PNG
    media_image1.png
    652
    502
    media_image1.png
    Greyscale

for cutter blades (Figs. 2 and 6, item 6) for cutting flexible materials (Figs. 2 and 6, item 3) in automatic cutting machines (Fig. 2; item 1), comprising 
at least one sharpening element (Figs. 2 and 6, item 51), characterized in that it comprises a first sharpening module (Figs. 2 and 6, module comprising pair of rollers 53a and 53b) that includes at least one first sharpening element (Figs. 2 and 6, roller 53a), and a second sharpening module (Figs. 2 and 6, module comprising pair of rollers 54a and 54b) that includes at least one second sharpening element (Figs. 2 and 6, roller 54a).

    PNG
    media_image2.png
    622
    453
    media_image2.png
    Greyscale

Regarding Claim 2, Morita discloses the sharpening system for cutter blades for cutting flexible materials according to claim 1, wherein said first sharpening module (Figs. 2 and 6, module comprising pair of rollers 53a and 53b) comprises two first sharpening elements (Figs. 2 and 6, pair of rollers 53a and 53b) placed facing each other on both sides (Fig. 6, see the configuration of 54a and 54b) of the blade (Figs. 2 and 6, item 6).

    PNG
    media_image3.png
    530
    694
    media_image3.png
    Greyscale


Regarding Claim 5, Morita discloses the sharpening system for cutter blades for cutting flexible materials according to claim 1, wherein said first sharpening element(s) (Figs. 2 and 6, pair of rollers 53a and 53b) is(are) movable and move toward and away from said blade (Figs. 2 and 6, item 6).
Regarding Claim 6, Morita discloses the sharpening system for cutter blades for cutting flexible materials according to claim 1, wherein said second sharpening module (Figs. 2 and 6, module comprising pair of rollers 54a and 54b) comprises two second sharpening elements (Figs. 2 and 6, pair of rollers 54a and 54b) placed facing each other on both sides (Fig. 6, see the configuration of 54a and 54b) of the blade (Figs. 2 and 6, item 6).
Regarding Claim 7, Morita discloses the sharpening system for cutter blades for culling flexible materials according to claim 1, wherein said second sharpening element(s) (Figs. 2 and 6, roller 54a and 54b) is(are) rotary around the central axis thereof (Figs. 2 and 6, rollers 54a and 54b comprises a central axis).
Regarding Claim 8, Morita discloses the sharpening system for cutter blades for cutting flexible materials according to claim 1, wherein said second sharpening element(s) (Figs. 2 and 6, roller 54a and 54b) is(are) movable and move toward and away from said blade (Figs. 2 and 6, item 6). 
Regarding Claim 9, Morita discloses the sharpening system for cutter blades for cutting flexible materials 5 according to claim 5, comprising a position control (Fig. 2, item 2) to move the first (Figs. 2 and 6, roller 53a and 53b) and second (Figs. 2 and 6, roller 54a and 54b) sharpening elements forward (column 7, lines 53 – 55; operation for deriving the distance from the retreat position).
Regarding Claim 10, Morita discloses the sharpening system for cutter blades for cutting flexible materials according to claim 2, wherein said first sharpening element(s) first (Figs. 2 and 6, roller 53a and 53b) and said second (Figs. 2 and 6, roller 54a and 54b) sharpening element(s) are chosen from the group of friction members, rotary disc, rotary drum and abrasive belt (column 6, lines 55 – 58; these rollers are grindstones for polishing). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita in view of Taylor et al. (US 2,866,363 hereinafter Taylor).
Regarding Claim 3, Morita discloses the sharpening system for cutter blades for cutting flexible materials according to claim 1.
Morita does not discloses wherein said first sharpening module also comprises at least one lubricant applicator, which applies a layer of lubricant to the blade.
	However, Taylor suggests wherein said first sharpening module also comprises at least one lubricant applicator, which applies a layer of lubricant to the blade (see claim 1; containing a lubricant to prevent chafing of the blade).
	It would have been obvious to one of ordinary in the art before the effective filing date of the invention to modify Morita in view of Taylor in order to prevent chafing of the blade whereby to sharpen the blade by reforming the edge rather than by honing or grinding the same (see Taylor, claim 1).

Allowable Subject Matter
Claims 4 and 11 – 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 4, the prior art of record does not teach claimed limitation: “wherein said first sharpening module comprises two lubricant applicators, situated facing each other on both sides of the blade” in combination with all other claimed limitations of claim 4.
Regarding Claim 11, the prior art of record does not teach claimed limitation: “comprising an outer disc and an inner disc that are mounted around the blade” in combination with all other claimed limitations of claim 4.
Regarding Claims 12 – 16, the claims are allowed as they further limit allowed claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Naples (US 7,112,124 B1) teaches a rotary blade sharpener, comprising: a housing; a rotatable platen in said housing arranged to rotate about a vertical axis; an abrasive sheet on top of said platen; a blade holder assembly positioned over said abrasive sheet, wherein said blade holder assembly includes a blade clamp for securing a blade against said abrasive sheet (see claim 3).
Shaff (US 2,099,280) suggests the position of said port being such that lubricant under pressure is delivered to said blades in the area in which the blades contact said surface with greatest pressure in the course of operation (see claim 12).
Mitani et al. (US 2015/0261137 A1) discloses (Fig. 1; lubricant applicator 220 and 300).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIOVANNI ASTACIO-OQUENDO/               Primary Examiner, Art Unit 2867                                                                                                                                                                                         	6/4/2022